People v Colletta (2014 NY Slip Op 08856)





People v Colletta


2014 NY Slip Op 08856


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2011-00414
 (Ind. No. 2399/06)

[*1]The People of the State of New York, respondent,
vMatthew Colletta, appellant.


Matthew Colletta, Attica, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and Laura T. Ross of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (William A. Loeb of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 15, 2013 (People v Colletta, 106 AD3d 927), affirming a judgment of the Supreme Court, Queens County, rendered December 16, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court